Case 14-83847 Doc 39-2 Filed 01/04/19 Entered 01/04/19 15:04:48   Desc
          Statement Accompanying Relief From Stay Page 1 of 19
Case 14-83847 Doc 39-2 Filed 01/04/19 Entered 01/04/19 15:04:48   Desc
          Statement Accompanying Relief From Stay Page 2 of 19
Case 14-83847 Doc 39-2 Filed 01/04/19 Entered 01/04/19 15:04:48   Desc
          Statement Accompanying Relief From Stay Page 3 of 19
Case 14-83847 Doc 39-2 Filed 01/04/19 Entered 01/04/19 15:04:48   Desc
          Statement Accompanying Relief From Stay Page 4 of 19
Case 14-83847 Doc 39-2 Filed 01/04/19 Entered 01/04/19 15:04:48   Desc
          Statement Accompanying Relief From Stay Page 5 of 19
Case 14-83847 Doc 39-2 Filed 01/04/19 Entered 01/04/19 15:04:48   Desc
          Statement Accompanying Relief From Stay Page 6 of 19
Case 14-83847 Doc 39-2 Filed 01/04/19 Entered 01/04/19 15:04:48   Desc
          Statement Accompanying Relief From Stay Page 7 of 19
Case 14-83847 Doc 39-2 Filed 01/04/19 Entered 01/04/19 15:04:48   Desc
          Statement Accompanying Relief From Stay Page 8 of 19
Case 14-83847 Doc 39-2 Filed 01/04/19 Entered 01/04/19 15:04:48   Desc
          Statement Accompanying Relief From Stay Page 9 of 19
Case 14-83847 Doc 39-2 Filed 01/04/19 Entered 01/04/19 15:04:48   Desc
         Statement Accompanying Relief From Stay Page 10 of 19
Case 14-83847 Doc 39-2 Filed 01/04/19 Entered 01/04/19 15:04:48   Desc
         Statement Accompanying Relief From Stay Page 11 of 19
Case 14-83847 Doc 39-2 Filed 01/04/19 Entered 01/04/19 15:04:48   Desc
         Statement Accompanying Relief From Stay Page 12 of 19
Case 14-83847 Doc 39-2 Filed 01/04/19 Entered 01/04/19 15:04:48   Desc
         Statement Accompanying Relief From Stay Page 13 of 19
Case 14-83847 Doc 39-2 Filed 01/04/19 Entered 01/04/19 15:04:48   Desc
         Statement Accompanying Relief From Stay Page 14 of 19
Case 14-83847 Doc 39-2 Filed 01/04/19 Entered 01/04/19 15:04:48   Desc
         Statement Accompanying Relief From Stay Page 15 of 19
Case 14-83847 Doc 39-2 Filed 01/04/19 Entered 01/04/19 15:04:48   Desc
         Statement Accompanying Relief From Stay Page 16 of 19
Case 14-83847 Doc 39-2 Filed 01/04/19 Entered 01/04/19 15:04:48   Desc
         Statement Accompanying Relief From Stay Page 17 of 19
Case 14-83847 Doc 39-2 Filed 01/04/19 Entered 01/04/19 15:04:48   Desc
         Statement Accompanying Relief From Stay Page 18 of 19
Case 14-83847 Doc 39-2 Filed 01/04/19 Entered 01/04/19 15:04:48   Desc
         Statement Accompanying Relief From Stay Page 19 of 19
